Title: From Thomas Jefferson to James Madison, 28 July 1793
From: Jefferson, Thomas
To: Madison, James



July 28. 93

Your last received was of June 29. which acknoleged a scrip of mine of June 17. Consequently my subsequent letters of June 23. 29. July 1. 7. 14. and 22. are unacknoleged, and give me so much anxiety lest some infidelity should be practised on the road, that I am afraid to do any thing more than warn you of it, if it should be so. I will send this through Mr. Maury, and the newspaper as usual through Mr. Blair. If there is any thing wrong this may get to you.—Roger Sherman is dead. Adieu.
